United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-60521
                        Conference Calendar



ERIC LAQUINNE BROWN,

                                    Plaintiff-Appellant,

versus

LARRY POOL, Chief of Police, Pontotoc City, in his
individual capacity; ROBERT G. SUDDUTH, Head Investigator,
Pontotoc City, in his individual capacity; FRANKY DANIELS,
Ex-Sheriff of Pontotoc County, in his individual capacity;
MIKE MCGOWAN, Jail Administrator, in his individual capacity,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 3:03-CV-55-D-A
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Eric LaQuinne Brown, Mississippi prisoner #K0577, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 complaint

as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).      Brown

argues that the district court erred in dismissing his complaint

as time-barred.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-60521
                                  -2-

     A district court may sua sponte dismiss a complaint as

frivolous on statute-of-limitations grounds if it is clear from

the face of a complaint that the claims asserted are time-barred.

Moore v. McDonald, 30 F.3d 616, 620 (5th Cir. 1994).      Contrary to

Brown’s contentions, the district court was not required to give

him an opportunity to respond to the time-bar issue prior to

dismissing his complaint, as 28 U.S.C. § 1915(e)(2)(B)(i) does

not afford a plaintiff all procedural protections.      See Jackson

v. City of Beaumont Police Dep’t, 958 F.2d 616, 619 (5th Cir.

1992).

     Because 42 U.S.C. § 1983 does not provide a statute of

limitations, it “borrows” a statute of limitations from the forum

state’s general personal-injury limitations period.      Moore, 30

F.3d at 620.    Mississippi law provides for a general three-year

period of limitations in personal-injury cases.      James v. Sadler,

909 F.2d 834, 836 (5th Cir. 1990).

     Brown asserts that his complaint was “filed late” because he

“had no knowledge of any [constitutional] violation and [his]

mental condition kept [him] from understanding his legal

obligations.”   However, “[u]nder federal law, the [limitations]

period begins to run the moment the plaintiff becomes aware that

he has suffered an injury or has sufficient information to know

that he has been injured.”    Piotrowski v. City of Houston, 51

F.3d 512, 516 (5th Cir. 1995)(alteration in original)(internal

quotation marks and citation omitted).      “A plaintiff need not
                              No. 03-60521
                                   -3-

know that a legal cause of action exists; he need only know facts

that would support a claim.”      Id. (citation omitted).   Thus, that

Brown did not understand the legal significance of the

defendants’ alleged actions and omissions until he was later

informed of his rights is not relevant when determining the date

on which the limitations period begins to run in a 42 U.S.C.

§ 1983 action.     See id.   Because Brown knew he had suffered an

injury, at the latest, by September 1999, the district court did

not abuse its discretion in dismissing Brown’s 42 U.S.C. § 1983

complaint as frivolous because it was filed beyond the applicable

statute of limitations.      See Gonzales v. Wyatt, 157 F.3d 1016,

1019 (5th Cir. 1998).

     The district court’s dismissal of the complaint as frivolous

counts as a “strike” for purposes of 28 U.S.C. § 1915(g).       See

Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).      Brown

is WARNED that if he accumulates three strikes pursuant to 28

U.S.C. § 1915(g), he may not proceed in forma pauperis in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.     Id.

     Brown’s motion for appointment of appellate counsel is

DENIED.

     AFFIRMED; SANCTION WARNING ISSUED; MOTION DENIED.